                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ALEXANDER LEES,                                     Case No. 19-cv-01603-HSG
                                   8                   Plaintiff,                           ORDER GRANTING REQUEST TO
                                                                                            RESET BRIEFING SCHEDULE;
                                   9            v.                                          VACATING BRIEFING SCHEDULE
                                  10    SINGSONG, et al.,                                   Dkt. No. 24
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison, filed this pro se civil rights action pursuant
                                  14   to 42 U.S.C. § 1983 regarding events that took place at Salinas Valley State Prison (“SVSP”). On
                                  15   July 24, 2019, the Court screened Plaintiff’s amended complaint and found that it stated a
                                  16   cognizable excessive force claim against Defendant Hogeland and ordered Defendant Hogeland to
                                  17   file a dispositive motion within 91 days—or by October 23, 2019. Dkt. No. 16. In that same
                                  18   order, the Court also granted plaintiff leave to file a second amended complaint to restate further
                                  19   claims against Defendant Hogeland and others. Dkt. No. 16. On September 23, 2019, plaintiff
                                  20   filed a second amended complaint, Dkt. No. 22, which the Court has not yet screened. Defendant
                                  21   Hogeland also reports that the U.S. Marshals’ Office did not mail the summons and complaint
                                  22   until at least October 25, 2019, and service was not received until October 29, 2019. Dkt. No. 24
                                  23   at 3 and Dkt. No. 24-1 at 2. Accordingly, Defendant Hogeland’s request to reset the briefing
                                  24   schedule is GRANTED. Dkt. No. 24. The current briefing schedule is VACATED. The Court
                                  25   will set a new briefing schedule when it screens the second amended complaint.
                                  26   //
                                  27   //
                                  28   //
                                   1         This order terminates Dkt. No. 24.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/12/2019

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ALEXANDER LEES,
                                   7                                                          Case No. 19-cv-01603-HSG
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        SINGSONG, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on November 12, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Alexander Lees ID: #E-13832
                                       Pelican Bay State Prison
                                  20   P.O. Box 7500
                                       Crescent City, CA 95532-7500
                                  21

                                  22   Dated: November 12, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Nikki D. Riley, Deputy Clerk to the
                                  28                                                      Honorable HAYWOOD S. GILLIAM, JR.

                                                                                          3
